Foreside Fund Services, LLC 3 Canal Plaza, Suite 100 Portland, Maine 04101 VIA EDGAR February 18, 2014 Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn: Ms. Karen Rossotto Re: Evanston Alternative Opportunities Fund (the “Fund”) Pre-Effective Amendment No. 2 to Registration Statement on Form N-2 (File Nos. 333- 191847 and 811-22904) (the “Registration Statement”). Dear Ms. Rossotto, The undersigned, as distributor of the above-captioned Fund, hereby joins in the Fund’s request that the effectiveness of Pre-Effective Amendment No.2 to the Fund’sRegistration Statement on Form N-2, as amended, be accelerated to February 21, 2014, or as soon thereafter as possible. Very truly yours, FORESIDE FUND SERVICES, LLC By: /s/ Mark Fairbanks Mark Fairbanks, President
